Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                           November 9, 2021




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II
    In the Matter of the Detention of:
                                                                       No. 54505-5-II

    RANDY R. SMITH,

                                  Appellant.                    UNPUBLISHED OPINION



          CRUSER, J. – A jury found that Randy Smith was a sexually violent predator (SVP). He

appeals his commitment, arguing that (1) the trial court commented on the evidence by instructing

jurors that his prior offense was a “crime of sexual violence,”1 (2) the trial court erred by not

instructing jurors that he could be subject to a new SVP petition for a recent overt act (ROA), (3)

the trial court erred by refusing to substitute the phrase “sexually violent predator” with the phrase

“criteria for civil commitment” in the jury instructions,2 and (4) the trial court erred by allowing

the State’s expert to testify about the injuries suffered by the victim from his prior offense.

          We hold that (1) Smith failed to preserve his challenge to the trial court’s instruction that

Smith’s prior offense was a “crime of sexual violence” on the basis that it was a comment on the

evidence, (2) Smith failed to preserve his argument that the trial court erred by not instructing



1
    Br. of Appellant at 7.
2
    Br. of Appellant at 32.
No. 54505-5-II


jurors that Smith could be subject to a new SVP petition, (3) the trial court did not err by refusing

to substitute the phrase “sexually violent predator” in the jury instructions, and (4) it was not error

for the trial court to admit the expert testimony regarding the injuries suffered by the victim from

Smith’s prior offense, but even if it was error, admission of the testimony was harmless.

Accordingly, we affirm Smith’s commitment as an SVP.

                                               FACTS

       Smith has two criminal convictions for sex offenses. In 1990, he was found guilty of first

degree child rape. In 2013, he pleaded guilty to voyeurism. In 2018, before the end of Smith’s

sentence for voyeurism, the State filed an SVP petition against him. The State used Smith’s 1990

conviction as the predicate sexually violent offense in its petition.

                                        I. MOTIONS IN LIMINE

       Prior to trial, Smith moved in limine to exclude evidence of the injuries sustained by the

victim in his 1990 offense. Smith argued that the evidence was hearsay, that it was unreasonable

for the State’s expert to rely on it, and that the evidence was “not particularly relevant and, as a

result, the prejudice outweigh[ed] the probative value.” Clerk’s Papers (CP) at 111. The State

opposed this motion, arguing that the injuries were relevant to its expert’s opinions regarding

Smith’s emotional and volitional impairments and Smith’s “callousness.” Id. at 421. The expert

indicated that there was enough evidence, aside from the victim’s injuries, for him to render the

same opinion without that evidence. The trial court denied Smith’s motion “for the reasons

articulated by the State in their response. I will allow evidence regarding the physical injury. The

proffer provided by the State is sufficient for that to be admitted.” Report of Proceedings (RP) at

38.


                                                  2
No. 54505-5-II


       In addition, Smith moved to substitute the phrase “sexually violent predator” with the

phrase “criteria for civil commitment” throughout the proceedings. CP at 115. In support of his

motion, Smith provided the trial court with research showing that the term “sexually violent

predator” affects juror decisions, arguing that the phrase itself is prejudicial and should be replaced

during the trial. Id. at 116. The trial court also denied this motion, stating, “I understand the

concern. That is the term that the law uses.” RP at 44.

                                        II. TRIAL TESTIMONY

A. Testimony of Smith

       At trial, Smith testified via video deposition. His testimony included factual details

surrounding both of his sexual offenses. Regarding the 1990 offense, Smith testified that he had

been at a party and was having sexual relations with the woman who invited him. The two had

been separated, “which made [Smith] mad,” and he passed out. CP at 509. When he woke up, he

“started looking through the house for females” and found a three-year-old girl in her bedroom.

Id. Smith laid her on the floor, covered her mouth, and vaginally raped her for 10 to 15 minutes.

He attributed the rape to his being angry with the other people at the party, and said that he heard

voices telling him to “hurt somebody” and “make them pay for . . . doing what they did.” Id. at

574. A jury found Smith guilty of first degree child rape, and he received an exceptional sentence.

       While in prison for that offense, Smith received an infraction for sexual harassment

towards staff. Smith was attracted to a female correctional officer because she was “small, petite”

and looked young for her age. Id. at 524. In an effort to “compromise staff for sexual reasons,” he

attempted to give her gifts, like jewelry that he had made. Id. He was released from prison in 2008.




                                                  3
No. 54505-5-II


       In 2012, Smith began fantasizing about young girls. About twice a week, Smith walked

around stores to look for young girls and secretly photograph them. He would delete the photos

after using them to masturbate. The girls ranged in age from 6 years old to 17 years old. Smith did

this for about a year, until June 2013. Smith was arrested after a little girl at the store caught his

attention, and he “followed her over by the dressing room” and “tried taking a picture underneath

the dressing room door.” Id. at 556-57. Smith was charged with voyeurism and pleaded guilty.

       Smith did not indicate in his testimony that the possibility of a future SVP petition would

have a deterrent effect on his future behavior.

B. Testimony of Dr. Arnold

       In addition, the State presented expert testimony from Dr. Dale Arnold, a forensic

psychologist. Before Dr. Arnold began testifying as to his opinions regarding Smith’s mental state

and likelihood of reoffending, the trial court instructed the jury as follows:

               Dr. Arnold is about to testify regarding information he reviewed which is
       part of the basis for his opinion. You may consider this testimony only in deciding
       what credibility and weight should be given to the opinions of Dr. Arnold. You may
       not consider it as evidence that the information relied upon by the witness is true or
       that the events described actually occurred.

3 Verbatim Report of Proceedings (VRP) at 491-92.

       Dr. Arnold then testified about his evaluation of Smith and the risk assessment tools he

used to assess Smith’s risk of reoffending. Dr. Arnold described details of Smith’s 1990 offense

as information that he considered in rendering his opinion. He explained that, in his opinion, Smith

has a mental abnormality that makes him more likely to engage in predatory acts of sexual violence

if not confined to a secure facility. Dr. Arnold explained that this mental abnormality was sexual

attraction to children, and that Smith’s “antisocial personality plays a role because I think that can


                                                  4
No. 54505-5-II


lead to emotional impairment, meaning that for some people harming others is uncomfortable to

you; therefore, that discomfort you experience if you harm others keeps you from engaging in the

behavior.” Id. at 573-74.

       During Dr. Arnold’s testimony, there were several occasions when he mentioned the

injuries sustained by the 1990 victim. First, when describing the actual event, Dr. Arnold stated,

“because of his size and her size, being three years old, it caused tissue damage, and so there was

a rip that went from her vagina to her rectum. . . . Ultimately she required surgery to correct some

of the tissue damage that had been done.” Id. at 516. Dr. Arnold later indicated that the reason

Smith received an exceptional sentence for his 1990 offense “was the damage that was done to the

child. It was exceptional in terms of the damage that was done.” Id. at 520. Lastly, when discussing

his evaluation relating to Smith’s sexual interests, Dr. Arnold testified, “even though the 1990

crime was violent and it caused, you know, tissue tearing of the child and everything, there is no

indication that the pain of the child caused him to be more sexually excited.” Id. at 611.

                                     III. JURY INSTRUCTIONS

       The trial court’s “Instruction No. 4” listed the elements that the State needed to prove

beyond a reasonable doubt, which included, “(1) That Randy Smith has been convicted of one

crime of sexual violence, namely Rape of a Child in the First Degree.” CP at 785. Smith did not

object or propose alternate language. In addition, “Instruction No. 8” informed the jury that

“‘[s]exual violence’ or ‘harm of a sexually violent nature’ means: Rape of a Child in the First

Degree, . . . Any attempt to commit one of the crimes listed above also constitutes a ‘sexually

violent offense.’” Id. at 789.




                                                 5
No. 54505-5-II


        Smith also did not object to the absence of an instruction including language about the

possibility of a future petition based on an ROA, nor did he propose any such instruction. The jury

was instructed, “[i]n determining whether [Smith] is likely to engage in predatory acts of sexual

violence if not confined to a secure facility, you may consider all evidence that bears on the issue.”

Id. at 787. The jury was also instructed that,

                As jurors, you are officers of this court. You must not let your emotions
        overcome your rational thought process. You must reach your decision based on
        the facts proved to you and on the law given to you, not on sympathy, bias, or
        personal preference. To assure that all parties receive a fair trial, you must act
        impartially with an earnest desire to reach a proper verdict.

Id. at 782.

                                     IV. VERDICT AND APPEAL

        The jury found that Smith was a sexually violent predator. The trial court entered an order

of commitment under RCW 71.09.060. Smith appeals.

                                           DISCUSSION

                            I. SEXUALLY VIOLENT PREDATOR STATUTE

        “For a person to be committed as an SVP, RCW 71.09.060(1) requires the State to prove

beyond a reasonable doubt that the person is a sexually violent predator within the meaning of the

commitment statute.” In re Det. of Taylor-Rose, 199 Wn. App. 866, 873, 401 P.3d 357 (2017). To

do so, the State must prove three elements:

        (1) that the respondent “has been convicted of or charged with a crime of sexual
        violence,” (2) that the respondent “suffers from a mental abnormality or personality
        disorder,” and (3) that such abnormality or disorder “makes the person likely to
        engage in predatory acts of sexual violence if not confined in a secure facility.”




                                                  6
No. 54505-5-II


In re Det. of Post, 170 Wn.2d 302, 309-10, 241 P.3d 1234 (2010) (quoting RCW 71.09.020(19)).3

                                       II. JUDICIAL COMMENT

        In order to show that a person is an SVP, the State must first prove that the respondent “has

been convicted of or charged with a crime of sexual violence.” RCW 71.09.020(19). Smith argues

that the trial court improperly commented on the evidence by instructing jurors to find that Smith’s

prior conviction of first degree child rape qualified as a “crime of sexual violence,” and that this

instruction relieved the State of its burden of proof.4 Br. of Appellant at 7. We hold that Smith

failed to preserve this challenge.

A. LEGAL PRINCIPLES

        Under article IV, section 16 of the Washington Constitution, a trial court is prohibited from

“ ‘conveying to the jury his or her personal attitudes toward the merits of the case’ or instructing

a jury that ‘matters of fact have been established as a matter of law.’ ” State v. Levy, 156 Wn.2d

709, 721, 132 P.3d 1076 (2006) (quoting State v. Becker, 132 Wn.2d 54, 64, 935 P.2d 1321

(1997)). Impermissible judicial comments on the evidence are presumed to be prejudicial. Id. at

725. If there has been a comment on the evidence, we are required to reverse unless the record

affirmatively shows that no prejudice could have resulted or the State can show that the defendant

was not prejudiced. Id. “But because it is the trial court’s duty to declare the law, a jury instruction


3
  RCW 71.09.020 has been amended since the events of this case transpired and the briefing was
filed. These amendments did not change the statutory language at issue in this case, but they did
change the numbering of listed definitions. See LAWS OF 2021, ch. 236, § 2. This opinion cites to
the current version of the statute.
4
  Smith frames this issue in terms of due process, arguing that the State was relieved of its burden
to prove that the sexual crime he was convicted of was violent in fact. However, judicial comments
are analyzed under article IV, section 16 of the Washington Constitution and need not be analyzed
separately under the due process clause.
                                                   7
No. 54505-5-II


that does no more than accurately state the law pertaining to an issue is proper.” Taylor-Rose, 199

Wn. App. at 874.

       “It has long been the law in Washington that an ‘appellate court may refuse to review any

claim of error which was not raised in the trial court.’ ” State v. O’Hara, 167 Wn.2d 91, 97-98,

217 P.3d 756 (2009) (quoting RAP 2.5(a)). However, there is an exception when the error is a

“manifest error affecting a constitutional right.” RAP 2.5(a); O’Hara, 167 Wn.2d at 98. Error is

manifest under RAP 2.5(a) if the appellant can show actual prejudice, demonstrated by a “

‘plausible showing by the [appellant] that the asserted error had practical and identifiable

consequences in the trial of the case.’ ” O’Hara, 167 W.2d at 99 (alteration in original) (internal

quotation marks omitted) (quoting State v. Kirkman, 159 Wn.2d 918, 935, 155 P.3d 125 (2007)).5

B. ANALYSIS

       Because Smith did not object below, he must demonstrate that the trial court’s instructions

indicating that first degree child rape is a “crime of sexual violence” was a manifest error affecting

a constitutional right. See In re Det. of Monroe, 198 Wn. App. 196, 201, 392 P.3d 1088 (2017).

       Smith fails to show that this was manifest error resulting in actual prejudice. In order to do

so, Smith must show that this instruction “ ‘had practical and identifiable consequences in the trial

of the case.’ ” O’Hara, 167 W.2d at 99 (quoting Kirkman, 159 Wn.2d at 935). Smith has not




5
  Although the supreme court in Levy indicated that a judicial comment on the evidence will always
be considered even if raised for the first time on review, 156 Wn.2d at 719-20, subsequent cases
have clarified that RAP 2.5(a)(3) requires the appellant to demonstrate that “(1) the error is
manifest, and (2) the error is truly of a constitutional dimension.” O’Hara, 167 Wn.2d at 98; see
also Kirkman, 159 Wn.2d at 934 (“RAP 2.5(a)(3) does not permit all asserted constitutional claims
to be raised for the first time on appeal, but only certain questions of ‘manifest’ constitutional
magnitude.”).
                                                  8
No. 54505-5-II


demonstrated that the outcome of the trial would have been different had the jury been instructed

differently.

        Here, the trial court instructed the jury that the State must prove beyond a reasonable doubt

“[t]hat Randy Smith has been convicted of one crime of sexual violence, namely Rape of a Child

in the First Degree.” CP at 785. Smith appears to only challenge the above instruction. However,

the trial court also instructed the jury that “‘[s]exual violence’ or ‘harm of a sexually violent nature’

means: Rape of a Child in the First Degree.” Id. at 789. Both of these instructions are consistent

with the pattern jury instructions.6

        Smith argues that the language, “ ‘namely Rape of a Child in the First Degree,’ ” should

have been removed from Instruction No. 4 so that the jury could determine whether the offense

was violent “ ‘in fact.’ ” Br. of Appellant at 14-15.7 But the jury heard Smith testify that his victim

was three years old and that he raped her for 10 to 15 minutes while covering her mouth. The jury

also heard that Smith committed this rape out of anger. Smith does not argue that a different

instruction would have produced a different result or would have otherwise “ ‘had practical and

identifiable consequences in the trial of the case.’ ” O’Hara, 167 W.2d at 99 (quoting Kirkman,

159 Wn.2d at 935). Therefore, Smith has failed to show that the trial court’s instruction that his




6
 The pattern instruction on the elements for commitment reads: “That(respondent’s name)has
been convicted of a crime of sexual violence, namely(identify crime of sexual violence).” 6A
WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS: CIVIL 365.10(1) (7th ed.
2019) (WPI). In addition, WPI 365.16 reads, “ ‘Sexual violence’ [or] [‘harm of a sexually violent
nature’] means:(identify the applicable crimes).” (Brackets in original.)
7
  In making this argument, Smith relies on dictionary definitions for the word “violence.” This
type of argument was expressly rejected by the court in In re Detention of Coppin, 157 Wn. App.
537, 553, 238 P.3d 1192 (2010).
                                                   9
No. 54505-5-II


conviction for first degree rape of a child was a “crime of sexual violence” was a manifest error

affecting a constitutional right.

        Accordingly, Smith has waived this challenge.8

                       III. INSTRUCTION ON POSSIBILITY OF FUTURE PETITION

        Smith argues that the trial court erred in not instructing the jurors that he could be subject

to a new SVP petition in the future for an ROA. We disagree.

        In Taylor-Rose, we held that specific language to this effect in a jury instruction is not

required for an SVP respondent to argue that the possibility of a future petition based on an ROA

would serve as a deterrent and decrease the likelihood of reoffense. Taylor-Rose, 199 Wn. App. at

885-86. We adhere to our decision in Taylor-Rose; therefore, the trial court’s instruction was not

erroneous and we reject this contention.9 10



8
  We additionally note that we agree with the prior decisions of this court in Taylor-Rose and
Coppin that the terms “crime of sexual violence” and “sexually violent offense” are synonymous.
Taylor-Rose, 199 Wn. App. at 876; Coppin, 157 Wn. App. at 553-54. Thus, Instruction No. 4
accurately stated the law and was not a comment on the evidence. See Taylor-Rose, 199 Wn. App.
at 876.
9
  Even if Taylor-Rose was wrongly decided, Smith cannot show that any error in the jury
instructions was manifest. For this to be manifest error, Smith must show that this omission in the
jury instructions “ ‘had practical and identifiable consequences in the trial of the case.’ ” O’Hara,
167 W.2d at 99 (quoting Kirkman, 159 Wn.2d at 935). Smith has not argued, much less
demonstrated, that the outcome of the trial would have been different had the jury been instructed
about the possibility of a future petition based on an ROA. Therefore, Smith has failed to show
that the trial court’s omission of such an instruction is a manifest error affecting a constitutional
right.
10
   Smith also argues that “procedural and substantive due process require application of the
‘manifestly apparent’ standard in civil commitment cases” when reviewing jury instructions. Br.
of Appellant at 21. Even if we reviewed this issue on the merits, we have “previously rejected
application of the ‘manifestly apparent’ standard to review the sufficiency of jury instructions in
the civil commitment context.” Urlacher, 6 Wn. App. 2d at 739.
                                                 10
No. 54505-5-II


            IV. INCLUSION OF “SEXUALLY VIOLENT PREDATOR” IN JURY INSTRUCTIONS

        Smith argues that the trial court erred in including the phrase “sexually violent predator”

in the jury instructions. Br. of Appellant at 30. We disagree.

A. LEGAL PRINCIPLES

        We review a trial court’s refusal to provide a proposed jury instruction for an abuse of

discretion. In re Det. of Pouncy, 168 Wn.2d 382, 390, 229 P.3d 678 (2010). “A trial court abuses

its discretion if its decision is manifestly unreasonable or based on untenable grounds.” In re Det.

of Urlacher, 6 Wn. App. 2d 725, 741, 427 P.3d 662 (2018). “A decision is based on untenable

grounds when it relies on an incorrect interpretation of the law or applies the wrong legal standard.”

Id. A trial court’s refusal of an instruction that does not accurately state the law is proper. Id.

B. ANALYSIS

        Smith argues that the phrase “sexually violent predator” is itself unfairly prejudicial, and

its inclusion in the instructions “inflamed the jury’s passions and prejudices.” Br. of Appellant at

31.

        The SVP statute includes the phrase “sexually violent predator” throughout the statute. See

ch. 71.09 RCW. A “ ‘[s]exually violent predator’ ” is defined as “any person who has been

convicted of or charged with a crime of sexual violence and who suffers from a mental abnormality

or personality disorder which makes the person likely to engage in predatory acts of sexual

violence if not confined in a secure facility.” RCW 71.09.020(19). The purpose of the law is to

distinguish “sexually violent predators” from those who may be deemed appropriate for civil

commitment under chapter 71.05 RCW. RCW 71.09.010.




                                                  11
No. 54505-5-II


        At trial, Smith requested that the trial court substitute the phrase “sexually violent predator”

with the phrase “criteria for civil commitment.” CP at 115. Smith provided the trial court with

research showing that the phrase “sexually violent predator” affects juror decisions. The trial court

denied this request on the basis that “[t]hat is the term that the law uses.” RP at 44. This was not

an abuse of the court’s discretion. Including this term in the jury instructions is consistent with the

pattern jury instructions11 and accurately states the law. Therefore, it was proper for the court to

deny Smith’s request that did not accurately state the law under which the State sought to commit

Smith. See Urlacher, 6 Wn. App. 2d at 741.

        Smith argues that his due process rights were violated because the lack of neutral language

in the jury instructions “encourages jurors to prefer commitment even if the person is not mentally

ill and currently dangerous.” Br. of Appellant at 34. However, the jury was not encouraged to

prefer commitment. Rather, jurors were instructed to “not let [their] emotions overcome [their]

rational thought process” and to reach their decision “based on the facts provided to [them] and on

the law given to [them], not on sympathy, bias, or personal preference.” CP at 782. In addition,

the jurors were instructed to “act impartially” to “assure that all parties receive a fair trial.” Id. The

jury is presumed to follow the trial court’s instructions. See State v. Clark, 187 Wn.2d 641, 654,

389 P.3d 462 (2017).

        We hold that the trial court did not abuse its discretion in refusing to substitute the phrase

“sexually violent predator” with “criteria for civil commitment” in the jury instructions.12


11
  See, e.g., WPI 365.10 (“To establish that(respondent’s name)is a sexually violent predator, the
State must prove each of the following elements beyond a reasonable doubt.”).
12
  To the extent that Smith intended this claim to cover any use of the phrase “sexually violent
predator” throughout the trial, rather than just in the jury instructions, our decision is the same.
                                                   12
No. 54505-5-II


              V. EVIDENCE OF INJURIES SUSTAINED BY VICTIM IN PREDICATE OFFENSE

       Smith argues that evidence of the injuries sustained by the victim in his 1990 offense should

have been excluded. We disagree.

A. STANDARD OF REVIEW

       We “will not disturb a trial court’s rulings on a motion in limine or the admissibility of

evidence absent an abuse of the court’s discretion.” State v. Powell, 126 Wn.2d 244, 258, 893 P.2d

615 (1995).

B. ANALYSIS

       1. Relevance

       Smith suggests that the evidence of the victim’s injuries was not relevant because (1) the

evidence was not necessary for the State to establish the predicate offense and (2) the State’s

expert, Dr. Arnold, “did not tie the graphic evidence to any opinion he gave.” Br. of Appellant at

36.

       Evidence is relevant if it has “any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable than it would be

without the evidence.” ER 401. The State had to prove that Smith “suffers from a mental

abnormality or personality disorder.” RCW 71.09.020(19).

       Dr. Arnold relied on facts of the 1990 offense generally in rendering his opinion, but he

also relied on the evidence of the victim’s injuries specifically. In response to Smith’s motion in

limine, the State provided Dr. Arnold’s deposition testimony relating the injuries to Smith’s

emotional and volitional impairments and callousness, and the trial court denied Smith’s motion

“for the reasons articulated by the State.” RP at 38. Dr. Arnold similarly testified at trial that


                                                13
No. 54505-5-II


Smith’s “antisocial personality plays a role because I think that can lead to emotional impairment,

meaning that for some people harming others is uncomfortable to you; therefore, that discomfort

that you experience if you harm others keeps you from engaging in the behavior.” 3 VRP at 573-

74. Dr. Arnold also testified that the victim’s injuries were relevant to Smith’s sexual interests. Id.

at 611 (“even though the 1990 crime was violent and it caused, you know, tissue tearing of the

child and everything, there is no indication that the pain of the child caused him to be more sexually

excited.”).

       Because Dr. Arnold relied on the evidence in rendering his opinion, the evidence was

relevant.13

       2. Probative Value vs. Unfair Prejudice

       Nevertheless, Smith argues that evidence of the victim’s injuries should have been

excluded because it was highly prejudicial “and had (at most) minimal probative value.” Br. of

Appellant at 34. We disagree with Smith that the probative value of this evidence was outweighed

by the potential for prejudice.

       Under ER 403, a trial court may exclude relevant evidence “if its probative value is

substantially outweighed by the danger of unfair prejudice.”14 In rendering an opinion, an expert

witness may rely upon facts that need not be otherwise admissible in evidence if the facts are


13
   It is worth noting that if Smith were correct that the State must prove that his crime of first
degree rape of a child was a crime of sexual violence “in fact,” as opposed to merely a sexually
violent offense as classified by the statute (issue I), then the victim’s injuries would most certainly
be relevant and admissible on that issue.
14
   Smith argues that the trial court was required to balance these factors on the record, which the
trial court did not do. However, the requirement that this balance be on the record appears to only
apply to ER 404(b) evidence. See, e.g., Powell, 126 Wn.2d at 264. This evidence does not fall
under ER 404(b) because it was offered as a basis for an expert opinion under ER 703.
                                                  14
No. 54505-5-II


reasonably relied upon by experts in the field. ER 703. “An expert can testify regarding the basis

for his opinion for the limited purpose of showing how he reached his conclusion only if the

probative value of the basis for the opinion is not substantially outweighed by its prejudicial

nature.” State v. Acosta, 123 Wn. App. 424, 436, 98 P.3d 503 (2004).

       Because the trial court admitted the testimony for the limited purpose of showing how Dr.

Arnold reached his opinions, “[t]he primary question is whether [he] reasonably relied” on

evidence of the victim’s injuries in rendering his opinions under ER 703. Id. In Acosta, the State’s

expert testified about the defendant’s criminal history in rebutting the claim that the defendant had

diminished capacity. Id. at 429. This court held that it was unreasonable for the expert to rely on

the defendant’s criminal record “because he did not know the facts surrounding the arrests and

convictions” and “his testimony failed to tie his findings regarding diminished capacity to Acosta’s

criminal history or mental state.” Id. at 436-37. In addition, the expert “had sufficient facts on

which to base his opinion without relying on the [criminal history].” Id. at 437.

       Here, Dr. Arnold knew the facts surrounding Smith’s 1990 offense, and he tied his opinions

regarding Smith’s mental state to the evidence of the victim’s injuries during the trial. Even though

Dr. Arnold had sufficient other facts without relying on the evidence of the injuries, it was

reasonable for him to rely on this evidence in his comprehensive analysis of both Smith’s mental

state and likelihood of reoffending because the evidence was directly relevant to his opinions.

       The court in Acosta explained that, even if the expert reasonably relied on the evidence, it

is still subject to ER 403 balancing. Id. Here, other factual details surrounding Smith’s underlying

offense permeated the SVP trial, including Smith’s own testimony that he held down a three-year-

old, covered her mouth, and forcibly raped her with his penis. In light of the other evidence the


                                                 15
No. 54505-5-II


jury heard from Smith himself, Dr. Arnold’s testimony did not unfairly prejudice Smith, and the

trial court did not abuse its discretion in allowing Dr. Arnold to testify about the victim’s injuries.

        3. Harmless Error

        Even if it was error for the trial court to admit this testimony, any error was harmless.

        “ ‘An evidentiary error which is not of constitutional magnitude, . . . requires reversal only

if the error, within reasonable probability, materially affected the outcome.’ ” Id. at 438 (quoting

State v. Stenson, 132 Wn.2d 668, 709, 940 P.2d 1239 (1997)). Therefore, we must “assess whether

the error was harmless by measuring the admissible evidence [ ] against the prejudice caused by

the inadmissible testimony.” Id.

        Here, the jury was given a limiting instruction to consider the bases for Dr. Arnold’s

opinions “only in deciding what credibility and weight should be given to the opinions of Dr.

Arnold.” 3 VRP at 491. Dr. Arnold referred to the victim’s injuries only a few times during the

trial. Although Smith did not discuss the victim’s injuries, he discussed the actual events of the

1990 offense in graphic detail.

        The jury heard from Smith himself that he, a grown man, removed a 3-year-old child from

her bed and, while angry, held her down, placed his hand over her mouth, and forcibly raped her

for 10 to 15 minutes. This was a horrific act. A person of common understanding would conclude

that this act caused the victim extreme pain and terror, and it is in no way surprising that injury

ensued. In light of the admission of this evidence, it strains credulity to conclude that undue

prejudice ensued because the jury heard that the victim suffered an injury to her vaginal region as

a result of the rape.




                                                  16
No. 54505-5-II


        Therefore, even if the trial court erred in allowing Dr. Arnold to testify about the victim’s

injuries in the 1990 case, this error was harmless, and the trial court did not abuse its discretion in

admitting the evidence.

                                          CONCLUSION

        We hold that Smith failed to preserve his argument that the trial court’s instruction that his

prior offense was a “crime of sexual violence” was a comment on the evidence. In addition, we

hold that Smith failed to preserve his argument that the trial court should have instructed the jury

that Smith could be subject to a new SVP petition for an ROA. We also hold that the trial court

did not err by refusing to substitute the phrase “sexually violent predator” in the jury instructions.

Finally, we hold that, it was not error for the trial court to admit the expert testimony regarding the

injuries suffered by the victim from Smith’s prior offense, but even if it was error, any resulting

error was harmless. Accordingly, we affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                       CRUSER, J.
 We concur:



 MAXA, J.




 LEE, C.J.


                                                  17
No. 54505-5-II




                 18